Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 8, 2012, is made
by and among CHINA ARMCO METALS, INC., a corporation organized under the laws of
the State of Nevada (the “Company”), and Kexuan Yao (the “Executive”).  Each of
the Company and the Executive are referred to herein individually as a “Party”
and collectively as the “Parties.”
 
RECITALS:
 
WHEREAS, the Company wishes to employ the Executive as its Chairman, President
and Chief Executive Officer, and the Executive wishes to accept such employment,
on the terms set forth below, effective as of January 1, 2012 (“Effective
Date”).
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:
 
1.           Term.  The Company hereby employs the Executive, and the Executive
hereby accepts such employment, for an initial term commencing as of the
Effective Date and continuing through December 31, 2014, unless sooner
terminated in accordance with the provisions of Section 5 hereof (The period
during which the Executive is employed hereunder being hereinafter referred to
as the “Term”).
 
2.           Duties.  During the Term, the Executive shall be employed by the
Company as its President and Chief Executive Officer, reporting directly to the
board of directors of the Company (the “Board”). The Executive shall devote his
entire working time, energy, attention, skill and best efforts to the affairs of
the Company and to the faithful performance of the duties of said offices and
shall faithfully perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Company’s Board, except that the Executive shall have a right to serve on
the Board of Directors of not-for-profit organizations and with the consent of
the independent members of the Board of Directors, have ownership interest,
direct or indirect, of not more than 4.9% of the issued and outstanding stock in
public companies that may compete with the company
 
3.           Place of Performance. Executive shall be based at the office of the
Company in Shanghai, except for travel required for Company business. In the
event the Board of Directors of the company deems it in the best interest of the
company that its head corporate office be located in the United States,
Executive agrees to move to such office as promptly as possible thereafter.
 
4.           Compensation.
 
(a)            Base Salary.  The Company shall pay the Executive a salary at a
minimum rate of (i) $250,000 per annum for the period beginning on the Effective
Date through December 31, 2012; (ii) $275,000 per annum for the period beginning
on January 1, 2013 through December 31, 2013; and (iii) $300,000 per annum for
the period beginning on January 1, 2014 through December 31, 2014 (the “Base
Salary”).  Base Salary shall be payable in accordance with the customary payroll
practices of the Company applicable to senior executives. The Compensation
Committee of the Board (the “Committee”) may review the Executive’s Base Salary
from time to time and may provide for increases as it may, in its discretion,
deem appropriate and any such increase in Base Salary shall constitute the “Base
Salary” as of the time of the increase.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Bonus.  Each year during the Term, in addition to Base Salary, the
Executive shall be entitled to an annual cash bonus in an amount equal to 50% of
the Executive’s Base Salary for such year. Any such bonus shall be payable no
later 2 ½ months following the year with respect to which the Base Salary is
payable. The Committee, shall further have the discretion to grant Executive
annual bonuses pursuant to a specified time or fixed schedule specified under
the compensation plan at the date of the deferral of such compensation.
.  Nothing contained in the foregoing shall limit the Executive’s eligibility to
receive any other bonus under any other bonus plan, stock option or equity-based
plan, or other policy or program of the Company, as the same may be approved by
the Compensation Committee and in accordance with any stockholder approval
incentive plan in effect at the time of such decision.
 
(c)           Restricted Shares.  On the Effective Date, Executive shall receive
1,500,000 shares of the Company’s common stock (“Restricted Shares”) subject to
the terms and conditions of the Amended and Restated China Armco Metals, Inc.
2009 Stock Incentive Plan (the "Incentive Plan"). The Restricted Shares shall
vest according to Vesting Schedule attached hereto as Exhibit A; provided,
however, if the Executive is terminated pursuant to Section 5 of this Agreement,
the Executive shall forfeit all the unvested Restricted Shares as of such
termination.
 
(d)           Equity Incentive Compensation.  The Executive shall be entitled to
participate in any equity compensation plan of the Company in which he is
eligible to participate, and may, without limitation, be granted in accordance
with any such plan options to purchase shares of Company’s common stock, shares
of restricted stock and other equity awards in the discretion of the Board or
the Committee. Any equity incentive compensation shall be payable no later than
2 ½ months of the following tax year in which such compensation is granted.
 
(e)           Benefits.  The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
that may be available to other senior executives of the Company generally, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs. Any benefits such as group life, hospitalization, disability
insurance plans, health programs, retirement plans, fringe benefits, and other
benefits shall be payable no later than 2 ½ months of the following year in
which the benefit is granted.
 
(f)           Vacation.  The Executive shall be entitled to vacation of no less
than 25 business days per year, to be credited in accordance with ordinary
Company policies.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Expenses.  The Company shall pay or reimburse the Executive for
all ordinary, necessary, and reasonable out-of-pocket expenses actually incurred
for a business purpose (and, in the case of reimbursement, paid) by the
Executive during the Term in the performance of the Executive’s services under
this Agreement in accordance with the Company’s policies regarding such
reimbursements The Company shall not be obligated to reimburse the Executive for
such amounts until the Executive has presented the Company with documentation of
such expenses. The reimbursements will occur no later than 2 ½ months after the
taxable year in which the expense was incurred.
 
(h)           Work Permits/Visas/United States Permanent Resident Card; Tax
Matters.  The Company shall pay or reimburse the Executive for any expenses,
including reasonable attorneys fees and expenses, actually incurred (and, in the
case of reimbursement, paid) by the Executive, up to a maximum of $10,000, in
connection with: (i) obtaining the proper work permits and/or visas and/or
United States Permanent Resident Card necessary for the Executive to provide
services hereunder in the United States; and (ii) the preparation of the
Executive’s and his spouse’s (if applicable) United States income tax returns as
required by law.
 
(i)           Life Insurance.  The Company shall use best efforts to reimburse
the Executive the amount of the premiums paid by the Executive on a term life
policy for the benefit of the Executive or the Executive’s designated
beneficiaries with a death benefit of $2million.  The reimbursements will occur
no later than 2 ½ months after the taxable year in which the premium amount was
incurred. The Company shall not be obligated to reimburse the Executive for such
amounts until the Executive has presented the Company with a statement
documenting such payments.
 
(j)           Key Man Insurance.  The Company will purchase on the life of the
Executive up to $50 million of key man life insurance with the Company as the
beneficiary of the death benefit.
 
5.           Termination of Employment; Change of Control.
 
(a)           Termination upon Death or Disability.  This Agreement and
Executive’s employment hereunder shall automatically terminate on the date on
which Executive dies or becomes permanently incapacitated. Executive shall be
deemed to have become “permanently incapacitated” on the date that is thirty
(30) days after the Company has determined that Executive has suffered a
Permanent Incapacity (as defined below) and so notifies Executive.  For purposes
of this Agreement, “Permanent Incapacity” shall mean that (i) Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan (if any) covering employees of the
service provider’s employer.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Termination by the Company for Cause.  The Company shall terminate
this Agreement and Executive’s employment hereunder with Cause (as defined
below), effective upon delivery of written notice to Executive given at any time
during the Term (without any necessity for prior notice).  For purposes of this
Agreement, “Cause” shall mean the Executive’s: (i) conviction of any felony or
any other crime involving moral turpitude, (ii) fraud against the Company or any
of its subsidiaries or affiliates or theft of or maliciously intentional damage
to the property of the Company or any of their subsidiaries or affiliates, (iii)
willful breach of Executive’s fiduciary duties to the Company, or (iv) breach by
Executive of any provision of this Agreement.
 
(c)           Termination by Company without Cause.  The Company may terminate
this Agreement and Executive’s employment hereunder without Cause, effective
upon delivery of written notice to Executive given at any time during the Term
(without any necessity for prior notice) provided that the Company complies with
all provisions of this Agreement, including without limitation, obligations
related to severance, vesting of options and continuation of benefits as set
forth herein.
 
(d)           Termination by the Executive for Good Reason.  The Executive may
terminate this Agreement and Executive’s employment hereunder with Good Reason
(as defined below).  For purposes of this Agreement, “Good Reason” shall mean
(i) the material reduction of the Executive’s title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company; (ii) a
material reduction in Base Salary of the Executive, other than a temporary
reduction mutually agreed to by the executive and the Chairman of the
Compensation Committee; (iii) the Company’s material breach of this Agreement;
or (iv) any change in the geographic location, other than to the United States
as contemplated herein, at which Executive must perform the services under this
Agreement, which change is reasonably material to Executive.  Notwithstanding
the foregoing, (x) Good Reason shall not be deemed to exist unless notice of
termination on account thereof (specifying a termination date no later than
thirty (30) days from the date of such notice) is given no later than 30 days
after the time at which the event or any condition purportedly giving rise to
Good Reason first occurs or arises and (y) if there exists (without regard to
this clause (y)) an event or condition that constitutes Good Reason, the Company
shall have fifteen (15) days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.
 
(e)           Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement and Executive’s employment hereunder
other than for Good Reason, provided that the Executive gives the Company no
less than thirty (30) days prior written notice of such termination.
 
(f)           Change of Control. The Executive may terminate this Agreement and
Executive’s employment hereunder within the one year period following a Change
of Control (as defined below), provided that the Executive gives the Company no
less than thirty (30) days prior written notice of such termination.  For
purposes of this Agreement, “Change of Control” shall mean the occurrence of any
of the following:
 
 
4

--------------------------------------------------------------------------------

 
 
(i).        Change in Ownership. A change in ownership of the Company occurs on
the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company, excluding
the acquisition of additional stock by a person or more than one person acting
as a group who is considered to own more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company.
 
(ii).       Change in Effective Control. A change in effective control of the
Company occurs on the date that either: (A) any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing forty percent (40%) or
more of the total voting power of the stock of the Company; or (B) a majority of
the members of the Company’s Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election; provided, that this paragraph (2) will apply to the Company only if no
other corporation is a majority shareholder of the Company.
 
(iii).       Change in Ownership of Substantial Assets. A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of the assets of the Company immediately prior to
such acquisition or acquisitions. For this purpose, “gross fair market value”
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
(iv).       Intended Interpretation.  It is the intent of the Parties that the
definition of Change in Control under this Agreement be construed consistent
with the definition of “Change in Control” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
Treasury Regulations, as amended from time to time.
 
6.           Payments Upon Termination.
 
(a)           Upon termination of this Agreement and Executive’s employment
hereunder due to Executive’s death or disability pursuant to Section 5(a)
hereof, (i) the Executive (or the Executive’s estate or beneficiaries in the
case of the death of the Executive) shall be entitled to receive any Base Salary
and other benefits (including any bonus for a calendar year completed before
termination) earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination) and (ii) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall have no further
rights to any other compensation or benefits hereunder, or any other rights
hereunder (but, for the avoidance of doubt, shall receive such disability and
death benefits as may be provided under the Company’s plans and arrangements in
accordance with their terms).
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Upon termination of this Agreement and Executive’s employment
hereunder by the Company for Cause pursuant to Section 5(b) hereof or by
Executive other than for Good Reason pursuant to Section 5(e) hereof, (i) the
Company shall pay to Executive an amount equal to Executive’s then Base Salary
and other benefits (including any bonus for a calendar year completed before
termination) earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination) and (ii) the Executive shall have no further rights
to any other compensation or benefits under this Agreement on or after the
termination of employment.
 
(c)           Upon termination of this Agreement and Executive’s employment
hereunder by the Company without Cause pursuant to Section 5(c) hereof, by
Executive for Good Reason pursuant to Section 5(d) hereof or by Executive
following a Change in Control of the Company pursuant to Section 5(f) hereof,
(i) the Company shall pay to Executive (A) an amount equal to Executive’s then
Base Salary and other benefits (including any bonus for a calendar year
completed before termination) earned and accrued under this Agreement prior to
the date of termination (and reimbursement under this Agreement for expenses
incurred prior to the date of termination); and (B) an amount equal to two times
(I) the average of the Base Salary amounts paid to Executive over the three
calendar years prior to the date of termination, (II) if less than three years
have elapsed between the date of this Agreement and the date of termination, the
highest Base Salary paid to Executive in any calendar year prior to the date of
termination, or (III) if less than 12 months have elapsed from the date of this
Agreement to the date of termination, the highest Base Salary received in any
month times 12 the Base Salary payable to Executive for calendar year of the
date of termination; and (ii) all unvested Restricted Shares shall vest
immediately upon the termination; and (iii) the Executive shall have no further
rights to any other compensation or benefits under this Agreement on or after
the termination of employment.
 
(d)           Unless the payment is required to be delayed pursuant to Code
Section 409A (as defined below), the cash amounts payable to the Executive (or
the Executive’s estate or beneficiaries in the case of the death of the
Executive) under this Section 6 shall be paid to the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
in a single-sum payment within 60 days following the effective date of
termination of this Agreement and Executive’s employment hereunder.
 
7.           Parachutes. If any amount payable to or other benefit receivable by
the Executive pursuant to this Agreement would be deemed to constitute a
Parachute Payment (as defined below), alone or when added to any other amount
payable or paid to or other benefit receivable or received by the Executive
which is deemed to constitute a Parachute Payment (whether or not under an
existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Code,
then the Parachute Payments shall be reduced (but not below zero) so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Parachute Payments to be
subject to the excise tax imposed by Section 4999 of the Code. Any such
reduction shall be made by first reducing severance benefits (if any).
Notwithstanding the foregoing, if the reduction of Parachute Payments under this
Section 7 would be equal to or greater than $50,000, then there shall be no such
reduction and the full amount of the Parachute Payment shall be payable.
“Parachute Payment” shall mean a “parachute payment” as defined in Section 280G
of the Code. The calculation under this Section 7 shall be as determined by the
Company’s independent accountants, or such other experts as the Chairman of the
Compensation Committee shall deem appropriate.
 
 
6

--------------------------------------------------------------------------------

 
 
8.           Execution of Release. The Executive acknowledges that, if required
by the Company prior to making the payments and benefits set forth in Section 5
(other than accrued but unpaid Base Salary and other benefits), all such
payments and benefits are subject to his execution of a general release from
liability of the Company, each member of its board of directors, and each of
Executive Pay Officers (including his successor), Directors/Managers and
employees, and such release becoming irrevocable by its terms. If Executive
fails to execute such release, or such release does not become irrevocable, all
such payments and benefits set forth in Section 6 hereof shall be forfeited.
 
9.           Application of Code Section 409A.
 
(a)           This Agreement shall be interpreted to avoid any penalty sanctions
under Section 409A of the Code (“Code Section 409A”). If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Code Section 409A, then such benefit or payment will be provided
in full (to the extent not paid in part at earlier date) at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Code Section
409A, all payments to be made upon a termination of employment under this
Agreement may only be made upon Executive’s “separation from service” (within
the meaning of such term under Code Section 409A) with the Company, each payment
made under this Agreement will be treated as a separate payment, and the right
to a series of installment payments under this Agreement will be treated as a
right to a series of separate payments. In no event will Executive, directly or
indirectly, designate the calendar year of payment, except as permitted under
Code Section 409A.
 
(b)           Notwithstanding anything herein to the contrary, if, at the time
of Executive’s “separation from service” with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in Code Section
409A) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under Code Section
409A, then the Company will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive), until the first payroll date
that occurs after the date that is six (6) months following Executive’s
“separation of service” with the Company. If any payments are postponed due to
such requirements, such postponed amounts will be paid with interest at the
applicable federal rate as provided under Section 7872(f)(2)(A) of the Code in a
lump sum to Executive on the first payroll date that occurs after the date that
is six (6) months following Executive’s “separation of service” with the
Company. If Executive dies during the postponement period prior to the payment
of the postponed amount, the amounts withheld on account of Code Section 409A
will be paid to the personal representative of Executive’ s estate within sixty
(60) days after the date of Executive’s death. Payments pursuant to Section 6 of
this Agreement are intended to satisfy the short-term deferral exception under
Code Section 409A.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           All reimbursements and in-kind benefits provided under this
Agreement will be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (i) any
reimbursement will be for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.
 
(d)           To the extent applicable, all grants, awards, bonuses or other
payments made to Executive or for which Executive is eligible under any Company
bonus, incentive, deferred compensation plan or program or any other
compensation arrangement will be structured to comply with the requirements of
Code Section 409A or an exception from such requirements.
 
10.           Covenants of the Executive.
 
(a)           Confidentiality.  During the Term, the Company has and will
continue to provide Executive with access to, and may confide in him,
information, business methods and systems, techniques and methods of operation
developed at great expense by the Company and which are assets of the
Company.  Executive recognizes and acknowledges that: (i) all Confidential
Information (defined below) is the property of the Company and is unique,
extremely valuable and developed and acquired by great expenditures of time,
effort and cost; (ii) the misuse, misappropriation or unauthorized disclosure by
Executive of the Confidential Information would constitute a breach of trust and
would cause serious irreparable injury to the Company; and (iii) it is essential
to the protection of the Company’s goodwill and to the maintenance of the
Company’s competitive position that the Confidential Information be kept secret
and that Executive not disclose the Confidential Information to others or use
same to his own advantage or to the advantage of others. Accordingly, Executive
shall not, during the Term or thereafter, directly or indirectly, in any manner,
utilize or disclose to any person, firm, corporation, association or other
entity, or use on his own behalf, any confidential and proprietary information
of the Company, including, but not limited to, information relating to strategic
plans, sales, costs, client lists, client preferences, client identities,
investment strategies, computer programs, profits or the business affairs and
financial condition of the Company, or any of its clients, or any of the
Company’s business methods, systems, marketing materials, clients or techniques
(collectively “Confidential Information”), except for (i) such disclosures where
required by law, but only after written notice to the Company detailing the
circumstances and legal requirement for the disclosure; or (ii) as authorized
during the performance of Executive’s duties for such use or purpose as are
reasonably believed by Executive to be in the best interests of the Company. At
any time, upon request, Executive shall deliver to the Company all of its
property including, but not limited to, its Confidential Information (whether
electronically stored or otherwise) which are in his possession or under his
control. Property to be returned includes, but is not limited to, notebook
pages, documents, records, prototypes, client files, drawings, electronically
stored data, computer media or any other materials or property in Executive’s
possession or control.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Noninterference.  During the Term and for a period of one (1) year
following the end of the Term (the “Restricted Period”), for whatever reason, he
will not, directly or indirectly, for himself or on behalf of any third party,
at any time or in any manner:
 
(i).       persuade, induce, solicit, influence or attempt to influence, or
cause any person who is an employee of the Company to terminate his or her
relationship with the Company or refer any such employee to anyone, without
prior written approval from the Company;
 
(ii).       request or cause any of the Company’s clients or potential clients
to cancel, modify or terminate any existing or continuing or, to Executive’s
knowledge, prospective business relationship with the Company;
 
(iii).       engage in or participate in any effort or act to induce, or in any
way cause, any client or, to Executive’s knowledge, prospective client of the
Company, to deal with Executive or any other person or entity except in a
capacity as representative of the Company, or otherwise take any action which
might reasonably be expected to be disadvantageous to the Company;
 
(iv).       persuade, induce, solicit, influence or attempt to influence, or
cause any client or, to Executive’s knowledge, prospective client of the Company
to cease or refrain from doing business, or to decline to do business, or to
change or alter any existing or prospective business relationship, with the
Company;
 
(v).       accept business from, or perform or provide any services for, any
client, or to Executive’s knowledge, prospective client of the Company;
 
(vi).       contract with or communicate with, in either case in connection with
services, any client or, to Executive’s knowledge, prospective client of the
Company; or
 
(vii).       provide any third party with any information concerning any client,
or to Executive’s knowledge, prospective client of the Company, including but
not limited to, the disclosure of any client name or data, in whatever form, to
such third party.
 
(c)           Noncompetition.  During the Term and Restricted Period, Executive
shall not, directly or indirectly, engage or participate in, or become employed
by, or affiliated with, or enter into or maintain a contractual relationship
with, or render advisory or any other services to, any person or business entity
or organization, of whatever form, that competes with the Company in the United
States or any other location in which the Company conducts business prior to
Executive' S termination date.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Injunctive Relief.  Executive acknowledges that his compliance
with the covenants in Sections 9(a), 9(b) and 9(c) hereof (the “Restrictive
Covenants”) is necessary to protect the good will, Confidential Information and
other proprietary interests of the Company, that such covenants are supported by
adequate and sufficient consideration, and that, in the event of any violation
or threatened violation by Executive of any such provision, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to remedy by an action at
law for money damages. Accordingly, Executive agrees that, in the event of such
violation or threatened violation by him, the Company shall be entitled to an
injunction before trial from any court of competent jurisdiction as a matter of
course and upon the posting of not more than a nominal bond, in addition to all
such other legal and equitable remedies as may be available to the Company.
Executive further acknowledges that he has carefully considered the nature and
extent of the restrictions contained herein and the rights and remedies
conferred upon the Company under this Agreement, and hereby acknowledges and
agrees that the same are reasonable, are designed to protect the legitimate
business interests of the Company, and do not confer benefits upon the Company
disproportionate to the detriment upon him. In the event that Executive violates
any of the covenants in this Agreement and the Company commences legal action
for injunctive or other relief, the Company shall have the benefit of the full
period of the covenants, computed from the date Executive ceased violation of
the covenants, either by order of the court or otherwise. Executive acknowledges
that any claim or cause of action he may have against the Company shall not
constitute a defense to the enforcement by the Company of his covenants in
Article 5 of this Agreement (e.g., these covenants are independent of any other
provision in this Agreement and of any other promise made to Executive).
Executive also acknowledges that his experience and capabilities are such that
he can obtain suitable employment otherwise than in violation of the covenants
in this Agreement and that the enforcement of these covenants will not prevent
the earning of a livelihood nor cause undue hardship. Without limiting the
foregoing, in the event of a breach by Executive of any Restrictive Covenant,
the Company’s obligations under this Agreement shall immediately terminate,
Executive shall not be entitled to any additional monetary payments or benefits
of any kind whatsoever and Executive shall reimburse the Company for all of its
attorneys fees and costs associated with any legal or equitable proceedings or
litigation seeking to enforce the terms of this Agreement.
 
(e)           Remedies Cumulative and Concurrent.  The rights and remedies of
the Company as provided in this Section 10 shall be cumulative and concurrent
and may be pursued separately, successively or together, at the sole discretion
of the Company, and may be exercised as often as occasion therefor shall arise.
The failure to exercise any right or remedy shall in no event be construed as a
waiver or release thereof.
 
(f)           Executive’s Authorization.  Executive authorizes the Company to
inform any third parties, including future employers, prospective employers and
the Company’s clients or prospective clients, of the existence of this Agreement
and his obligations under it and will cooperate with the company in connection
with any filing or other disclosure with respect to this agreement with the
Securities and Exchange Commission or any other US governmental agency.
 
 
10

--------------------------------------------------------------------------------

 
 
(g)           Survivability.  The provisions of this Section 10 shall survive
the cessation of Employee’s employment for any reason, as well as the expiration
of this Agreement at the end of its Term or at any time prior thereto for a
two-year period after Executive’s termination.
 
(h)           Definition of Company.  For purposes of this Section 10, the term
“Company” shall include the Company and any of its parents, subsidiaries,
affiliates or any related companies including their respective successors and
assigns.
 
11.           Other Provisions.
 
(a)           Severability.  The Executive acknowledges and agrees that (i) he
has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive Covenants are reasonable in geographical and
temporal scope and in all other respects. If it is determined that any of the
provisions of this Agreement or any part thereof, including, without limitation,
any of the Restrictive Covenants, is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
(b)           Duration and Scope of Covenants.  If any court or other
decision-maker of competent jurisdiction determines that any of the Restrictive
Covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.
 
(c)           Indemnification. To the extent permitted by law, the Company will
indemnify and hold Executive harmless against any liability, damage, cost or
expense incurred in connection with the defense of any action, suit or
proceeding to which he is a party, or threat thereof, by reason of his being or
having been an officer or director of the Company or any affiliate of the
Company, to the extent permitted by applicable law; provided, however, that this
indemnity shall not apply if Executive is determined by a court of competent
jurisdiction to have acted against the interests of the Company with gross
negligence, gross misconduct, or gross malfeasance. Promptly after receipt by
Executive under this section of notice of the commencement of any action
(including any governmental action), Executive shall, if a claim in respect
thereof is to be made against Executive under this section, deliver to the
Company a written notice of the commencement thereof.  The failure to deliver
written notice to the Company within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve the Company of any liability to Executive under this section.
 
(d)           Arbitration.
 
(i).       Subject to the limitations of this Section 11(d), if any dispute
arises between the Parties under or concerning this Agreement or the terms
hereof, or regarding the manner in which Executive was treated while employed by
the Company, the termination of his employment, or any alleged violation by the
Company of Executive’s rights under any common law theory, or any applicable
federal, state, or local law, statute, regulation, or ordinance (including
without limitation 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
and any other local, state, or federal legislation that pertains to employee
rights or discrimination in employment), the Parties agree to submit such issue
to final and binding arbitration to a three-person panel (with a panelist
selected by each Party and the third panelist selected through agreement between
the two selected panelists) in accordance with the then existing National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association. Nothing in this Section 11(d), however, will preclude the Company
from seeking the judicial relief set forth under Section 10 of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(ii).       The Parties agree that the interpretation and enforcement of the
arbitration provisions in this Agreement will be governed exclusively by the
Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., provided that they
are enforceable under the FAA, and will otherwise be governed by the law of the
State of Nevada. (Please clarify. Other than incorporation, the company has
nothing to do with Nevada)
 
(iii).       The Parties agree and understand that one of the objectives of this
arbitration agreement is to resolve disputes expeditiously, as well as fairly,
and to those ends it is the obligation of all Parties to raise any disputes
subject to arbitration hereunder in an expeditious manner. Accordingly, the
Parties agree that, as to any dispute that can be brought hereunder, a demand
for arbitration must be postmarked or delivered in person to the other Party no
later than six (6) months after the date the demanding Party knows or should
have known of the event or events giving rise to the claim. Failure to demand
arbitration on a claim within these time limits is intended to, and will to the
furthest extent permitted by law, be a waiver and release with respect to such
claims. If, and only if, the waiver and release of claims referenced in the
immediately preceding sentence is found by a court of competent jurisdiction to
be unenforceable as against Executive or the Company under this Agreement, the
Parties will nevertheless submit such claims to arbitration pursuant to this
Section 11(d) within the time permitted by law.
 
(iv).       The Company and Executive will jointly and equally pay the
arbitrator’s fees.
 
(v).       Unless otherwise agreed by the Parties, arbitration will take place
in San Mateo, California.
 
(vi).       In rendering an award, the arbitrator will determine the rights and
obligations of the Parties according to federal law and the substantive law of
the State of Nevada without regard to any principles governing conflicts of laws
and the arbitrator’s decision will be governed by state and federal substantive
law, including state and federal discrimination laws referenced in Section
11(d)(i) hereof, as though the matter were before a court of law.
 
 
12

--------------------------------------------------------------------------------

 
 
(vii).       Any arbitration award will be accompanied by a written statement
containing a summary of the issues in controversy, a description of the award,
and an explanation of the reasons for the award. The decision of the arbitrator
will be made within thirty (30) days following the close of the hearing. The
Parties agree that the award will be enforceable exclusively by any state or
federal court of competent jurisdiction within San Mateo, California.
 
(viii).       It is understood and agreed by the Parties that their agreement
herein concerning arbitration does not contain, and cannot be relied upon
Executive to contain, any promises or representations concerning the duration of
the employment relationship, or the circumstances under or procedures by which
the employment relationship may be modified or terminated.
 
(ix).         If any part of this arbitration procedure is in conflict with any
mandatory requirement or applicable law, the law will govern, and that part of
this arbitration procedure will be reformed and construed to the maximum extent
possible in conformance with the applicable law. The arbitration procedure will
remain otherwise unaffected and enforceable.
 
(e)           Notices. All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission or other electronic means, including email, on the business day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding business day.  If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 11(e), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:
 
If to the Company, to:
 
William
Thomson                                                                      
Chairman-Executive Compensation Committee                    
390 Bay Street, Suite 1706, Toronto, ON M5H 2Y2, Canada
Attention: Bill
Thomson                                                          
Telephone No.: +1-416-947-1300                                            
Facsimile
No.:                                                                       
     
     

 
 
13

--------------------------------------------------------------------------------

 

     
If to the Executive, to:
 
Kexuan
Yao                                                                               
One Waters Park Dr., Ste. 98                                                  
San Mateo, CA
94403                                                              
Telephone No.: 650-212-7620                                                  
Facsimile No.: 650-212-7630                                                    

 
Any such person may by notice given in accordance with this Section 11(d) to the
other Parties hereto designate another address or person for receipt by such
person of notices hereunder.
 
(f)           Section Headings
 
.  The headings of Sections in this Agreement are provided for convenience only
and will not affect its construction or interpretation.  All references to or
“Section” or “Sections” refer to the corresponding Article or Section or
Sections of this Agreement, unless the context indicates otherwise.
 
(g)           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires
otherwise.  Unless otherwise expressly provided, the word “including” shall mean
including without limitation.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of such
representation, warranty, or covenant.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.
 
(h)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
(i)           Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.
 
(j)           Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the Parties or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any Party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.
 
 
14

--------------------------------------------------------------------------------

 
 
(k)           Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, heirs (in the case of
the Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.
 
(l)            Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.
 
(m)          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
 
(n)           Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Section 10 and any other provisions of this
Agreement expressly imposing obligations that survive termination of Executive’s
employment hereunder, and the other provisions of this Section 11 to the extent
necessary to effectuate the survival of such provisions, shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.
 
(o)           Existing Agreements. The Executive represents to the Company that
he is not subject or a Party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.
 
(p)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEVADA.
 
(q)           Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 [Signatures follow on next page]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Executive have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.
 

 
COMPANY:
     
CHINA ARMCO METALS, INC.
         
By:
/s/ William Thomson  
Name:
William Thomson
 
Title:
Chairman-Executive Compensation Committee



 

 
EXECUTIVE:
          /s/ Kexuan Yao  
Name:
 KEXUAN YAO



 
 
16

--------------------------------------------------------------------------------

 


Exhibit A
 
Vesting Schedule
 
Employee Name: Kexuan Yao
 
Term: Effective Date through December 31, 2014
 
Vesting Schedule: 125,000 shares of Restricted Shares vest on the first day of
each quarter over a three-year period commencing on April 1, 2012, as follows:
 
Vesting Date
Vesting Shares
April 1, 2012
125,000
July 1, 2012
125,000
October 1, 2012
125,000
January 1, 2013
125,000
April 1, 2013
125,000
July 1, 2013
125,000
October 1, 2013
125,000
January 1, 2014
125,000
April 1, 2014
125,000
July 1, 2014
125,000
October 1, 2014
125,000
January 1, 2015
125,000



 